Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Trent Kirk on 4/28/22.

The application has been amended as follows:
Please replace paragraph 1 of the Substitute Specification filed 2/14/22 with the following paragraph:

“Cross Reference to Related Applications
	This application claims the benefit of priority to and is a 371 U.S. national phase entry of International Application No. PCT/US2020/031850, filed on May 7, 2020, which is a non-provisional of and claims the benefit of priority to U.S. Provisional Application No. 62/844,551, filed on May 7, 2019, U.S. Provisional Application No. 62/854,160, filed on May 29, 2019, U.S. Provisional Application No. 62/855,433, filed on May 31, 2019, U.S. 62/861,625, filed on June 14, 2019, and U.S. Provisional Application No. 62/909,506, filed on October 2, 2019, the entire disclosures of which are incorporated herein by reference.”

Claims 69-85, 88-97, 99-104, 106, and 109-114 are allowed.

The following is an examiner’s statement of reasons for allowance:
A statement regarding allowable subject matter can be found in the Office action filed 3/24/22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis A Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JAT
4/28/2022

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687